DETAILED ACTION

Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions. 
This action is in reply to the Application filed on 05/06/2019.
Claim(s) 1 and 2 is/are currently pending and have been examined.

Priority

	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed and claims the benefit of priority from the prior Patent Application No. PCT/JP2018/032412, filed on 08/31/2018, the entire contents of which are incorporated herein by reference.  Receipt is acknowledged of certified copes of papers required by 37 CFR 1.55.

Information Disclosure Statement

The Information Disclosure Statement filed on 05/06/2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Abstracts only were provided for each of the foreign patent documents, therefore only the abstracts were considered for these documents.


	

Claim Objections

Claim 1 is objected to because of the following informalities:  The claim language: “a consumer data reading device reading consumer data for specifying the consumer that is affixed to the old paper recyclable resources taken out by the consumer.“  Appropriate correction is required to ensure the Applicant’s intent is clear.  For example, “a consumer data reading device reading [scanning] a consumer data label affixed to the old paper recyclable resource that identifies the consumer identity…”  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Saltzman (US 2019/0017863), in view of Romansky (US 2008/0306813) and Fabrizi (US 2016/0122050).
Claim 1:
Saltzman discloses:
A collecting system for old paper recyclable resources comprising (a collection and recycling system, see [0003]):
a portable terminal possessed by a consumer (a portable device possessed by a consumer, smartphone, see [0146]);
a determination device for old paper recyclable resources having a weight sensor possessed by a collection trader of old paper recyclable resources for measuring the weight of old paper recyclable resources taken out by the consumer (the device including a scale to weigh the recyclable item, see [0149] [0125] “paper”), a consumer data reading device reading consumer data for specifying the consumer that is affixed to the old paper recyclable resources taken out by the consumer (user provides account information, see [0147]), and a data transmission device (data communication system, see [0116])
a server device connected to the portable terminal and the determination device for old paper recyclable resources so as to communicate (servers in communication with the user device and the recycling device, see [0160, 0161]); and

wherein, when detecting that the old paper recyclable resources (a machine that accepts the recyclables, determines what they are, and then provides a cryptocurrency token to the user, see figure 4 and [0013, 0014]) […] special color or a special pattern and a data transmission device (detection device capable of scanning codes (patterns/color etc), see [0015, 0116]) detection device detecting whether the old paper recyclable resources taken out by the consumer are bound (a detection device that scans the recycled products to determine what they are via sensors such as a scale, or by reading an affixed scanable code and using a database of information, see [0015, 0116]) the determination device for old paper recyclable resources reads consumer data for at least specifying the consumer by the consumer data (gather consumer data, see [0147]) reading device and transmits weight data of old paper recyclable resources read by the weight sensor and consumer data read by the consumer data reading device to the server device so as to be associated with each other by the data transmission device, the server device includes a storage device storing consumer data (weigh the recyclables and correlate a value of cryptocurrency based on the weight, see [0116]) and
weight data transmitted from the determination device for old paper recyclable resources so as to be associated with each other (weight data correlated to a cryptocurrency value to be distributed, see [0116, 0147]), […] based on weight data, and a […] value data transmission device transmitting […] value data calculated by the […] value calculating function to the portable terminal of a corresponding consumer, and 
Saltzman does not appear to explicitly disclose:
a POS system installed in a retailer and the POS system reading information 


Saltzman does not appear to explicitly disclose:
a discount value calculating function calculating discount value data whereby a purchasing price is capable of being discounted when the consumer purchases any given product made by using recycled paper
discount value
consumer purchases any given product made by using recycled paper to which the recycled paper use information is attached as well as reads discount value data transmitted to the portable terminal possessed by the consumer to thereby operate to make a discount on a purchase amount of the product to which recycled paper use information is attached based on the discount value data

Romansky further teaches:
a discount value calculating function calculating discount value data whereby a purchasing price is capable of being discounted when the consumer purchases any given product made by using recycled paper (providing a discount incentive for purchasing products made with recycled paper or other materials, see [0019, 0026])
discount value (providing a discount incentive for purchasing products made with recycled paper or other materials, see [0019, 0026])
consumer purchases any given product made by using recycled paper to which the recycled paper use information is attached (providing a discount incentive for purchasing products made with recycled paper or other materials, see [0019, 0026]) as well as reads discount value data […] thereby operate to make a discount on a purchase amount of the product to which recycled paper use information is attached based on the discount value data (providing a discount incentive for purchasing products made with recycled paper or other materials, see [0019, 0026])
It would have been obvious to one of ordinary skill in the art to combine the system and method for processing recyclable materials of Saltzman with the method for recycling consumer goods of Romansky because 1) a need exists for a recycling device capable of sorting recyclable goods and providing incentives to users who recycle said goods (see Saltzman [0003-0006]); and 2) a need exists for incentivizing the purchase of goods made from recycled products (see Romansky [0002-0005, 0017]). A more comprehensive recycling system is created by combining the recycling incentive system of Saltzman with the incentives to purchase goods made from recycled products, of Romansky.  

Saltzman in view of Romansky does not appear to explicitly disclose:
a paper string detection device detecting whether the old paper recyclable resources taken out by the consumer are bound with a special paper string with a special color or a special pattern;
are bound with the special paper string by the paper string

However, Saltzman discloses when detecting  qualifying recyclable material detection device,  transmitting read weight and consumer data information to the server [0022, 0116]
And Fabrizi teaches:
a paper string 
are bound with the special paper string by the paper string
It would have been obvious to one of ordinary skill in the art to combine the system and method for processing recyclable materials of Saltzman with the method for recycling consumer goods of Romansky and the portable paper stacking storage device of Fabrizi because 1) a need exists for a recycling device capable of sorting recyclable goods and providing incentives to users who recycle qualifying goods (see Saltzman [0003-0006] and [0022, 0116]); 2) a need exists for incentivizing the purchase of goods made from recycled products (see Romansky [0002-0005, 0017]); and 3) a need exists for an easy to use device that permits consumers to quickly and easily stack and bind their recyclables prior to delivery to, or pickup by, the recycling center (see Fabrizi [0003-0006]). A more comprehensive recycling system is created by combining the recycling incentive system that is capable of scanning the disposed of items for recyclable content of Saltzman with the incentives to purchase goods made from recycled products, of Romansky with the stacking/binding system of Fabrizi. 
Further, Saltzman discloses discriminating recyclable from non-recyclable materials using sensors including cameras to determine composition of the materials ([0149]) based on their color, etc. ([0156]) and Fabrizi teaches bundling paper materials with recyclable twine ([0017]).  Therefore, it would have been obvious one having ordinary skill in that art at the time of filing to modify Saltzman’s sensor system to include recognizing Fabrizi’s paper string in order to ensure only recyclable material is deposited in Saltzman’s recycling machine and/or allow for separation of recyclable material (e.g., paper) from non-recyclable material (e.g., non-recyclable plastic binding). 
Claim 2:
The combination of Saltzman, Romansky, and Fabrizi teaches all of the claimed limitations of claim 1 above.
Saltzman and Romansky do not appear to disclose, but Fabrizi teaches:
wherein the given products include the special paper string (a recyclable binding device and dispenser thereof, see abstract and [0017]).
Saltzman discloses discriminating recyclable from non-recyclable materials using sensors including cameras to determine composition of the materials ([0149]) based on their color, etc. ([0156]), Romansky teaches providing a POS that provides a discount incentive for purchasing products made with recycled paper or other materials, ([0019, 0026]), and Fabrizi teaches bundling paper materials with recyclable twine ([0017]).  Therefore, it would have been obvious one having ordinary skill in that art at the time of filing to modify Saltzman’s sensor system to include recognizing Fabrizi’s paper string in order to provide a discount for the purchase of items made/including recycled/recyclable material in Saltzman’s recycling machine and/or allow for separation of recyclable material (e.g., paper) from non-recyclable material (e.g., non-recyclable plastic binding). 
CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to incentivized recycling systems.
U.S. Pub No. 5,079,803 to Moore disclosing biodegradable bundling straps for recyclable paper materials.
U.S. Pub No. 2014/0337191 to Senser disclosing a recycling collection payout system.
U.S. Pub No. 2014/0060347 to Sahebkar disclosing a universal recycling and disposal machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.C/Examiner, Art Unit 3681                                                                                                                                                                                                   
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681